Order entered October 3, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00609-CV

                E.I. DU PONT DE NEMOURS AND COMPANY, Appellant

                                              V.

                     VIRGIL HOOD AND LORRIE HOOD, Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-03619

                                          ORDER
        We GRANT the parties’ September 28, 2016 joint unopposed motion to extend times for

filing of briefs and to adopt modified briefing schedule. We ORDER appellant’s brief and

cross-appellants’ brief due November 15, 2016; appellees’ brief and cross-appellee’s brief due

December 15, 2016; and appellant’s reply brief and cross-appellants’ reply brief due January 17,

2017.



                                                           /s/    CRAIG T. STODDART
                                                                  JUSTICE